Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Continued Examination Under 37 CFR 1.114  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2021 has been entered. 


1. Claim 20-25 are presented for the examination.

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2. Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bluhm (US 9448998 Bl) in view of Le (US 7356679 Bl) and further in view of PARK ( System for registering and executing a script by using the macro function in a mobile terminal, especially .

As to claim 20, Bluhm teaches initiating execution of the monitoring script within a software engine (the monitoring script 18 should be designed, developed and/or implemented to facilitate application monitoring, col 7, In 7-14/ The framework 10 may be considered primarily in terms of each application 12, a monitoring script 18 for monitoring aspects of the application 12, a script execution engine 20 for executing each monitoring script 18, a monitoring database 22 for storing data generated by each monitoring script 18, and the aforementioned generic monitoring console 16 for organizing and aggregating data in the monitoring database 22 and displaying same to a monitoring agent or the like, col 5, In 45-55), monitoring performance of the target software application at a first monitoring level using the monitoring script(each application 12 may be monitored for different application indicia, and accordingly the monitored indicia of each application 12 may be most any indicia without departing from the spirit and scope of the present innovation. Notably, such indicia may be identified based both on expectations and experience, and accordingly may include those indicia that one would expect to be monitored as well as those indicia that have been found in practice to be valuable as predictive, significant, col 5, In 65-67 to col 6, In 1-15/ Note that monitoring of an application 12 as performed based on a corresponding monitoring script 18 should be mindful of the balance between the criticality of the application 12 being monitored and the amount of monitoring data collected and stored based on the monitoring script 18. That is to say, a critical application 12 should not be materially slowed by the monitoring thereof, and a non-critical application 12 should not be excessively monitored, among other things, col 7, In 14-21), detecting at least one performance metric of the target software application( Indicia [performance metric] of an application 12 that should be monitored may include metrics regarding the application 12 itself, but metrics regarding processes and structures relating to the application 12 can be more valuable. Examples of such metrics [performance metric] regarding a process include whether the process is running, processor utilization by the process, memory utilization by the process, handle and thread, col 6, In 35-45/ a monitoring script 18 upon executing and determining [detecting] that an indicia [performance metric] has a corresponding severity indicator requiring attention can issue an alert to obtain such attention. For example, the script 18 upon so determining can issue a pager alert to an on-call operator, and/or may issue one or more electronic messages to such on-call operator and/or other relevant personnel. Additionally or in the alternative, the script 18 upon so determining may take a prescriptive action such as for example resetting the application 12, shutting down the application 12, executing a prescriptive function, and the like, col 9, In 20-30) ; executing one or more additional monitoring scripts within the software engine to adjust the monitoring to a second monitoring level in real time, responsive to detecting the at least one performance metric(a script 18 may be developed for the application 12, either as an entirely new script 18 [additional monitoring script] or more likely based on modifications to a copy of an existing script 18, col 11, In 30-35, a monitoring script 18[monitoring script] upon executing and determining[detecting] that an indicia[performance metric] has a corresponding severity indicator requiring attention can issue an alert to obtain such attention. For example, the script 18 upon so determining can issue a pager alert to an on-call operator, and/or may issue one or more electronic messages to such on-call operator and/or other relevant personnel [monitoring to a second monitoring level. Additionally or in the alternative, the script 18 upon so determining [monitoring to a second monitoring level], and the like, col 9, In 20-30/ monitoring scripts to adjust the monitoring to a second monitoring level in real time, responsive to detecting the at least one performance metric since the monitoring scripts can take the different action monitoring, for example, issue a pager alert to an on-call operator, resetting, the application 12, shutting down the application) based on the metric from the detected as described above).
Bluhm does not teach dynamically additional scripts to adjust the monitoring levels. However, Le teaches dynamically adding additional scripts to adjust the monitoring levels (A
UCMS administrator may want to insert additional agents to allow another configuration management software system to monitor and manage deployed computers. He may easily add this capability by supplying an additional customization script to run at image customization time. This script could, among other things, insert an additional agent and any other programs or files deemed useful, co, 29, In 17-26/ Customization scripts can be modified and added to the UCMS, which ensures that the UCMS can always be upgraded to support the latest image customization tools. This, combined with the fact that the tools need not be (and preferably are not) present in template images, since scripts can automatically insert them at deployment time, ensures that images don't become obsolete when new tools, or newer versions of tools, become available in the market, col 78, In 50-60).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhm with Lee to incorporate the feature of dynamically additional, scripts to adjust the 
Bluhm and Lee do not teach monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software application. However, Park teaches monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software application (transmitting the registered script to an appointed path to store it in a mobile terminal, and executing the specific function [threads] through the stored script [script], NOVELTY section, ln 5-10/ A downloaded script is composed of many execution sentences, and the first execution sentence is defined as "1"(S605). A script executioner reads the Lth execution sentence of the script through an EFS (Embedded Files System) [member locations], and temporarily stores it in a buffer memory part [register] (S610). A script interpreter interprets an execution sentence stored in the buffer memory part and creates a token (S615). The script interpreter judges whether the created token is data (S620). If the created token is data, the script interpreter temporarily stores it in a stack part [stack] (S625). In case that the created token is not data, the script interpreter transmits it to an operation processing part. The operation processing part judges whether the transmitted token is a definition sentence (S630). If the transmitted token is a definition sentence, the operation processing part judges whether the definition sentence is the one registered in a definition sentence storage part, description section, ln 1-28).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhm and Lee with Park to incorporate the feature of monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software 
As to claims 21 and 22, they are rejected for the same reason as to claim 20 above.
As to claim 23, Part teaches retrieving the monitoring script prior to initiating execution of the monitoring script( transmitting the registered script to an appointed path to store it in a mobile terminal, and executing the specific function through the stored script (NOVELTY section, ln 5-10). 
3.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bluhm (US 9448998 Bl) in view of Le (US 7356679 Bl) and further in view of PARK (KR 2005080714 A) and further in view of Johnson (US 6819754 B1).

As to claim 24, Bluhm, Le and Park do not teach retrieving the monitoring script through a communications channel.  However, Johnson teaches retrieving the monitoring script through a communications channel (Script 300 may be initially generated by the system 10', and stored in the database (not shown) of controller 30'. Thereafter, based upon user commands provided to the controllers 30, 30' by workstations 32, 32', respectively, the script 300 may be transmitted via wide area network 400 (e.g., comprising a conventional TCP/IP Internet computer network) from the database manager (not shown) of controller 30' (after the database manager has first retrieved the script 300 from database storage (not shown) in controller 30') to the database manager 52 of the controller 30, col 9, ln 32-45 ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhmand Lee and Park with Johnson to incorporate the feature of retrieving the monitoring script through 
As to claim 25, Johnson teaches communications channel comprises at least one of a secure shell (SSH) tunnel connection or a Transport Control Processes (TCP) connection (col 9, ln 32-45) for the same reason as to claim 24 above. 
                                         Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bluhm (US 9448998 Bl) in view of Le (US 7356679 Bl) and further in view of Yellen(US 7788537 B1).

As to claim 20, Bluhm teaches initiating execution of the monitoring script within a software engine (the monitoring script 18 should be designed, developed and/or implemented to facilitate application monitoring, col 7, In 7-14/ The framework 10 may be considered primarily in terms of each application 12, a monitoring script 18 for monitoring aspects of the application 12, a script execution engine 20 for executing each monitoring script 18, a monitoring database 22 for storing data generated by each monitoring script 18, and the aforementioned generic monitoring console 16 for organizing and aggregating data in the monitoring database 22 and displaying same to a monitoring agent or the like, col 5, In 45-55), monitoring performance of the target software application at a first monitoring level using the monitoring script(each application 12 may be monitored for different application indicia, and accordingly the monitored indicia of each application 12 may be most any indicia without departing from the spirit and scope of the present innovation. Notably, such indicia may be identified based both on expectations and experience, and accordingly may include those indicia that one would expect to be monitored as well as those indicia that have been found in practice to be valuable as predictive, significant, col 5, In 65-67 to col 6, In 1-15/ Note that monitoring of an application 12 as performed based on a corresponding monitoring script 18 should be mindful of the balance between the criticality of the application 12 being monitored and the amount of monitoring data collected and stored based on the monitoring script 18. That is to say, a critical application 12 should not be materially slowed by the monitoring thereof, and a non-critical application 12 should not be excessively monitored, among other things, col 7, In 14-21), detecting at least one performance metric of the target software application( Indicia [performance metric] of an application 12 that should be monitored may include metrics regarding the application 12 itself, but metrics regarding processes and structures relating to the application 12 can be more valuable. Examples of such metrics [performance metric] regarding a process include whether the process is running, processor utilization by the process, memory utilization by the process, handle and thread, col 6, In 35-45/ a monitoring script 18 upon executing and determining [detecting] that an indicia [performance metric] has a corresponding severity indicator requiring attention can issue an alert to obtain such attention. For example, the script 18 upon so determining can issue a pager alert to an on-call operator, and/or may issue one or more electronic messages to such on-call operator and/or other relevant personnel. Additionally or in the alternative, the script 18 upon so determining may take a executing one or more additional monitoring scripts within the software engine to adjust the monitoring to a second monitoring level in real time, responsive to detecting the at least one performance metric(a script 18 may be developed for the application 12, either as an entirely new script 18 [additional monitoring script] or more likely based on modifications to a copy of an existing script 18, col 11, In 30-35, a monitoring script 18[monitoring script] upon executing and determining[detecting] that an indicia[performance metric] has a corresponding severity indicator requiring attention can issue an alert to obtain such attention. For example, the script 18 upon so determining can issue a pager alert to an on-call operator, and/or may issue one or more electronic messages to such on-call operator and/or other relevant personnel [monitoring to a second monitoring level. Additionally or in the alternative, the script 18 upon so determining may take a prescriptive action such as for example resetting the application 12, shutting down the application 12, executing a prescriptive function [monitoring to a second monitoring level], and the like, col 9, In 20-30/ monitoring scripts to adjust the monitoring to a second monitoring level in real time, responsive to detecting the at least one performance metric since the monitoring scripts can take the different action monitoring, for example, issue a pager alert to an on-call operator, resetting, the application 12, shutting down the application) based on the metric from the detected as described above).
Bluhm does not teach dynamically additional scripts to adjust the monitoring levels. However, Le teaches dynamically adding additional scripts to adjust the monitoring levels (A
UCMS administrator may want to insert additional agents to allow another configuration management software system to monitor and manage deployed computers. He may easily 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhm with Lee to incorporate the feature of dynamically additional, scripts to adjust the monitoring levels to incorporate because this allows a central server to remotely monitor and manage the computer.
Bluhm and Lee do not teach monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software application. However,  Yellen teaches monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software application  ( a debugger that executes at least one script for analyzing a memory dump file from a previous failure of the processor and generating a preliminary analysis file, col 2, ln 55-65/ execution of the script may be triggered automatically upon detection of an existing memory dump file from a previous processor failure. The script  may be used in connection with parsing and extracting critical information from the memory dump file[register] for inclusion in the preliminary analysis file. The particular information extracted for inclusion in the preliminary analysis file location] of information which is a same set of information for each script execution. For example, the script may always extract configuration information describing what physical and/or logical devices are defined, the call stack[stack], and the like. A col 8, ln 25-55/ The scripts 140 may include calls to routines[threads] in the debugger libraries 146. The compression component 154 may be used in connection with storing compressed versions of the various files 148 and 152. The preliminary analysis performed on the data storage system 102 may be controlled by the dump manager 142, col 7, ln 8-15).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhm and Lee with Yellen to incorporate the feature of monitoring script accesses or modifies computer member locations, an execution stack, registers, and threads within the target software application because this  desirables to utilize an alternative technique to transmission of the large memory dump file offsite for further analysis..  
As to claims 21 and 22, they are rejected for the same reason as to claim 20 above.
As to claim 23, Part teaches retrieving the monitoring script prior to initiating execution of the monitoring script( transmitting the registered script to an appointed path to store it in a mobile terminal, and executing the specific function through the stored script (NOVELTY section, ln 5-10). 

s 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bluhm (US 9448998 Bl) in view of Le (US 7356679 Bl) and further in view of  Yellen(US 7788537 B1) and further in view of Johnson (US 6819754 B1).

As to claim 23, Part teaches retrieving the monitoring script prior to initiating execution of the monitoring script (transmitting the registered script to an appointed path to store it in a mobile terminal, and executing the specific function through the stored script (Script 300 may be initially generated by the system 10', and stored in the database (not shown) of controller 30'. Thereafter, based upon user commands provided to the controllers 30, 30' by workstations 32, 32', respectively, the script 300 may be transmitted via wide area network 400 (e.g., comprising a conventional TCP/IP Internet computer network) from the database manager (not shown) of controller 30' (after the database manager has first retrieved the script 300 from database storage (not shown) in controller 30') to the database manager 52 of the controller 30, col 9, ln 32-45 / col 3, ln 1-30). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of the feature of Bluhmand Lee and Park with Johnson to incorporate the feature of retrieving the monitoring script prior to initiating execution of the monitoring script because this would be desirable to adapt control scripts, developed for use in controlling one of the communication systems. 
As to claim 24, Bluhm, Le and Park do not teach retrieving the monitoring script through a communications channel.  However, Johnson teaches retrieving the monitoring script through a communications channel (Script 300 may be initially generated by the system 10', and stored in the database (not shown) of controller 30'. Thereafter, based upon user commands provided to 
As to claim 25, Johnson teaches communications channel comprises at least one of a secure shell (SSH) tunnel connection or a Transport Control Processes (TCP) connection (col 9, ln 32-45) for the same reason as to claim 24 above. 


Response to the argument: 

A.	Applicant amendment filed on 02/08/2021 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ there is no teaching or suggestion in either Bluhm or Le, or in their combination, that the software engine, which runs the monitoring script, accesses or modifies all of computer member locations, an execution stack, registers, and threads within the target software application that is being monitored”
 
B.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Yellen teaches  a debugger that executes at least one script for analyzing a memory dump file from a previous failure of the processor and generating a preliminary analysis file, col 2, ln 55-65/ execution of the script may be triggered automatically register] for inclusion in the preliminary analysis file. The particular information extracted for inclusion in the preliminary analysis file may vary in accordance with processing performed by the script . In other words, the script may perform conditional processing resulting in varying types and amount of information included in the preliminary analysis file in accordance with particular conditions detected during script  execution. The preliminary analysis file may also include a common portion[location] of information which is a same set of information for each script execution. For example, the script may always extract configuration information describing what physical and/or logical devices are defined, the call stack[stack], and the like. A col 8, ln 25-55/ The scripts 140 may include calls to routines[threads] in the debugger libraries 146. The compression component 154 may be used in connection with storing compressed versions of the various files 148 and 152. The preliminary analysis performed on the data storage system 102 may be controlled by the dump manager 142, col 7, ln 8-15).
And  Park teaches transmitting the registered script to an appointed path to store it in a mobile terminal, and executing the specific function[threads] through the stored script[script], NOVELTY section, ln 5-10/ A downloaded script is composed of many execution sentences, and the first execution sentence is defined as "1"(S605). A script executioner reads the Lth execution sentence of the script through an EFS (Embedded Files System) [member locations], and temporarily stores it in a buffer memory part [register] (S610). A script interpreter interprets an execution sentence stored in the buffer memory part and creates a token (S615). The script interpreter judges whether the created token is data (S620). If the created token is data, the script interpreter temporarily stores it in a stack part [stack] (S625). In case that the created token is not 

                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.iispto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194